PER CURIAM.
This is an appeal from an order dismissing with prejudice the original complaint against the individual defendants, Kirsch and Kunen, for failure to state a cause of action against them individually. We hold that where the plaintiff had not previously amended its complaint and it did not clearly appear that a cause of action could not be alleged against the individual defendants the trial court erred in dismissing the complaint with prejudice. See Sidener v. Jones, 455 So.2d 643 (Fla. 1st DCA 1984); Affordable Homes, Inc. v. Devil’s Run, Ltd., 408 So.2d 679 (Fla. 1st DCA 1982); Hansen v. Central Adjustment Bureau, Inc., 348 So.2d 608, 610 (Fla. 4th DCA 1977). Accordingly, the order of dismissal with prejudice is reversed and the cause remanded for further proceedings.
Reversed and remanded.